Name: Council Decision (EU) 2015/1174 of 14 July 2015 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditor of Banka Slovenije
 Type: Decision
 Subject Matter: monetary relations;  accounting;  Europe;  monetary economics
 Date Published: 2015-07-17

 17.7.2015 EN Official Journal of the European Union L 189/38 COUNCIL DECISION (EU) 2015/1174 of 14 July 2015 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditor of Banka Slovenije THE COUNCIL OF THE EUROPEAN UNION, Having regard to Protocol No 4 on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular to Article 27.1 thereof, Having regard to Recommendation of the European Central Bank of 10 June 2015 to the Council of the European Union on the external auditors of Banka Slovenije (ECB/2015/23) (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Member States whose currency is the euro are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council. (2) The mandate of the current external auditor of Banka Slovenije, Deloitte revizija d.o.o., expired after the audit for the financial year 2014. It is therefore necessary to appoint a new external auditor from the financial year 2015. (3) Banka Slovenije has selected Ernst & Young d.o.o. as its external auditor for the financial years 2015 to 2017. (4) The Governing Council of the ECB recommended that Ernst & Young d.o.o. be appointed as the external auditor of Banka Slovenije for the financial years 2015 to 2017. (5) Following the recommendation of the Governing Council of the ECB, Council Decision 1999/70/EC (2) should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 1(13) of Decision 1999/70/EC is replaced by the following: 13. Ernst & Young d.o.o. is hereby approved as the external auditor of Banka Slovenije for the financial years 2015 to 2017.. Article 2 This Decision shall take effect on the day of its notification. Article 3 This Decision is addressed to the European Central Bank. Done at Brussels, 14 July 2015. For the Council The President P. GRAMEGNA (1) OJ C 201, 18.6.2015, p. 1. (2) Council Decision 1999/70/EC of 25 January 1999 concerning the external auditors of the national central banks (OJ L 22, 29.1.1999, p. 69).